Exhibit 10.7

SECURITY AGREEMENT SUPPLEMENT

April 30, 2012

 

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to (i) the Amended and Restated Credit Agreement, dated as of
October 14, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the other U.S.
Subsidiary Borrowers named therein (together with the Company, the “U.S.
Borrowers”), United Rentals of Canada, Inc., a corporation amalgamated under the
laws of the Province of Ontario (the “Canadian Borrower”), United Rentals
Financing Limited Partnership (the “Specified Loan Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Agent and (ii) the
Amended and Restated Canadian Security Agreement dated as of October 14, 2011
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) made by the Grantors from time to time party
thereto in favour of the Agent for the benefit of the Secured Parties. Terms
defined in the Credit Agreement or the Security Agreement and not otherwise
defined herein are used herein as defined in the Credit Agreement or the
Security Agreement.

SECTION 1. Grant of Lien. As security for the due and prompt payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise), as the case may be, by the undersigned of their respective
Obligations, each of the undersigned hereby grants, to the Agent, its successors
and assigns, for the ratable benefit of the applicable Secured Parties, a
security interest (the “Security Interest”) in and continuing lien upon and
right of set-off against, all personal property, assets and undertakings of such
undersigned, including, without limitation, all of such undersigned’s right,
title and interest in or to any and all of the following properties and assets
of such undersigned and powers and rights of such undersigned in all of the
following (including the power to transfer rights in the following), whether now
owned or existing or at any time hereafter acquired or arising, regardless of
where located (collectively, the “Collateral”):

(i) all Accounts, including all debts, book debts, accounts, claims, demands,
moneys and choses in action whatsoever including, without limitation, claims
against the Crown and claims under insurance policies, which are now owned by or
are due, owing or accruing due to the undersigned or which may hereafter be
owned by or become due, owing or accruing due to the undersigned together with
all contracts, investment property, bills, notes, lien notes, judgments, chattel
mortgages, mortgages and all other rights, benefits and documents now or
hereafter taken, vested in or held by the undersigned in respect of or as
security for the same and the full benefit and advantage thereof, and all rights
of action or claims which such undersigned now has or may at any time hereafter
have against any Person in respect thereof;

 

-1-



--------------------------------------------------------------------------------

(ii) all Inventory, including, without limitation, all Rental Equipment, goods,
merchandise, raw materials, goods in process, finished goods, packaging and
packing material and other tangible personal property now or hereafter held for
sale, lease, rental or resale or that are to be furnished or have been furnished
under a contract of service or that are to be used or consumed in the business
of such undersigned;

(iii) all leases of Goods (whether or not in the form of a lease agreement),
including all Leases;

(iv) all documentation evidencing rights in any Inventory or Equipment,
including all certificates, Certificates of Title, Manufacturer’s Statements of
Origin, and other Collateral Instruments (as such terms are defined in the UCC);

(v) all contract rights, including contract rights in respect of any Like-Kind
Exchange;

(vi) all Chattel Paper;

(vii) all Documents;

(viii) all Instruments;

(ix) all Supporting Obligations and Letter-of-Credit Rights (as such terms are
defined in the UCC);

(x) all General Intangibles including Payment Intangibles (as such term is
defined in the UCC) and Software;

(xi) all Goods (excluding “Consumer Goods” as such term is defined in the PPSA);

(xii) all Equipment;

(xiii) all Investment Property;

(xiv) all money, cash, cash equivalents, securities and other property of any
kind of such undersigned held directly or indirectly by the Agent, any Lender or
any of their Affiliates;

(xv) all of such undersigned’s Material Accounts, credits, and balances with and
other claims against the Agent or any Lender or any of their Affiliates or any
other financial institution with which such undersigned maintains deposits,
including all Payment Accounts;

(xvi) all books, records and other property related to or referring to any of
the foregoing, including books, records, account ledgers, data processing
records, computer software and other property;

 

-2-



--------------------------------------------------------------------------------

(xvii) the uncalled capital, money, rights, bills of exchange, negotiable and
non negotiable instruments, judgments and securities not otherwise described in
the foregoing; and

(xviii) all accessions to, substitutions for and replacements, products and
proceeds derived directly or indirectly of any of the foregoing, including, but
not limited to, proceeds of any insurance policies, claims against third
parties, and condemnation or requisition payments with respect to all or any of
the foregoing;

provided, however, the “Collateral” shall not include any asset or rights or
interests of such undersigned as described in the proviso to Section 1(a) of the
Security Agreement.

(b) All of the Obligations of each respective undersigned shall be secured by
all of the Collateral of such undersigned and any other property of any such
undersigned that secures any of the Obligations.

SECTION 2. Representations and Warranties. (a) Each of the undersigned
represents and warrants to the Agent and the other Secured Parties that as of
the date hereof: (i) Schedule I hereto identifies (A) such undersigned name as
of the date hereof as it appears in official filings in the state, province or
other jurisdiction of its incorporation or other organization, (B) the type of
entity of such undersigned (including corporation, partnership, limited
partnership or limited liability company), (C) the organizational identification
number issued by such undersigned’s state, province or territory of
incorporation or organization or a statement that no such number has been
issued, and (D) the jurisdiction in which such undersigned is incorporated or
organized; and (ii) such undersigned has only one state, province or territory
of incorporation or organization.

(b) Each of the undersigned hereby makes each other representation and warranty
set forth in the Security Agreement with respect to itself and the Collateral
owned by it. Each of the undersigned hereby represents and warrants to the Agent
and the other Secured Parties that the attached Schedule II contains all
information with respect to itself and the Collateral owned by it that is
required to be set forth in Schedule II to the Security Agreement with respect
to the Grantors and their Collateral.

(c) Each of the undersigned hereby makes each representation and warranty set
forth in the Credit Agreement that is made with respect to any Canadian Obligor.

SECTION 3. Obligations Under the Security Agreement. Each of the undersigned
hereby agrees, as of the date first above written, to be bound as a Grantor by
all of the terms and provisions of the Security Agreement to the same extent as
each of the other Grantors. Each of the undersigned further agrees, as of the
date first above written, that each reference in the Security Agreement to an
“Additional Grantor” or a “Grantor” shall also mean and be a reference to the
undersigned, that each reference to the “Collateral” or any part thereof shall
also mean and be a reference to the undersigned’s Collateral or part thereof, as
the case may be, and that each reference in the Security Agreement to a Schedule
shall also mean and be a reference to the schedules attached hereto.

 

-3-



--------------------------------------------------------------------------------

SECTION 4. Obligations under the Credit Agreement. Each of the undersigned
hereby agrees, as of the date first above written, to be bound as an Obligor,
Canadian Obligor, Guarantor and Canadian Guarantor by all of the terms and
provisions of the Credit Agreement to the same extent as though such undersigned
were a party to the Credit Agreement in each such capacity from and after the
date hereof. Each of the undersigned further agrees, as of the date first above
written, that each reference in the Credit Agreement to an “Obligor” or a
“Canadian Obligor” or a “Guarantor” or “Canadian Guarantor” shall also mean and
be a reference to the undersigned.

SECTION 5. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the Province of Ontario and
the federal laws of Canada applicable therein.

SECTION 6. Removal of Immaterial Subsidiary Designation. As of the date hereof,
Holdings has removed the designation of each of the undersigned as Immaterial
Subsidiaries under the Credit Agreement. Accordingly, in connection therewith
and concurrently with the effectiveness of this Security Agreement Supplement,
as of the date hereof, the undersigned acknowledge that Section 23 of the
Security Agreement shall be of no further force and effect.

(signature pages follow)

 

-4-



--------------------------------------------------------------------------------

Very truly yours,

 

INFOMANAGER, INC.

By:   /s/ Irene Moshouris   Name:   Irene Moshouris   Title:   Vice President
and Treasurer

UNITED RENTALS REALTY, LLC, BY UNITED

RENTALS (NORTH AMERICA), INC., ITS

MANAGING MEMBER

By:   /s/ Irene Moshouris   Name:   Irene Moshouris   Title:   Senior Vice
President and Treasurer WYNNE SYSTEMS, INC. By:   /s/ Irene Moshouris   Name:  
Irene Moshouris   Title:   Vice President and Treasurer

[Signature Page to Canadian Security Agreement Supplement]



--------------------------------------------------------------------------------

SCHEDULE I

to

AGREEMENT

JURISDICTIONS OF ORGANIZATION

 

Grantor

  

State/Province of Organization

   Type of Entity   

Organizational I.D.

InfoManager, Inc.

   Texas    Corporation    154647800

United Rentals Realty, LLC

   Delaware    Limited Liability Company    4598063

Wynne Systems, Inc.

   California    Corporation    1819012



--------------------------------------------------------------------------------

SCHEDULE II

to

AGREEMENT

PATENTS, TRADEMARKS AND COPYRIGHTS

Patents:

None.

Trademarks:

 

Trademark Name

   Application
Number    Registration
Number    Country
Name    File Date    Registration
Date    Record Owner

IM INFOMANAGER

   6786495    6786495    European
Community    27-Mar-2008    15-Jan-2009    INFOMANAGER, INC.

INFOMANAGER

   1643702    1643702    India    21-Jan-2008    21-Jan-2008    INFOMANAGER,
INC.

INFOMANAGER

   200800786    245105    Norway    21-Jan-2008    31-Mar-2008    INFOMANAGER,
INC.

INFOMANAGER (& design)

   682 599    TMA411,158    Canada    24-May-1991    16-Apr-1993    INFOMANAGER,
INC.

INFOMANAGER (& design)

   VA 003313
1994    VR 005308
1994    Denmark    06-May-1994    05-Aug-1994    INFOMANAGER OY

INFOMANAGER (& design)

   00 3040705    00 3040705    France    13-Jul-2000    13-Jul-2000   
INFOMANAGER OY

INFOMANAGER

   J 30946    2089319    Germany    27-May-1994    10-Jan-1995    INFOMANAGER OY

(& design)

                 



--------------------------------------------------------------------------------

Trademark Name

   Application
Number    Registration
Number    Country Name    File Date    Registration
Date    Record Owner INFOMANAGER (AND DESIGN)    826701    553969    Benelux   
20-May-1994    20-May-1994    INFOMANAGER OY INFOMANAGER (AND DESIGN)   
74/199,553    1,765,625    United States
of America    30-Aug-1991    20-Apr-1993    INFOMANAGER, INC.

INFOMANAGER

(STANDARD

CHARACTERS)

   77/369,492    3574939    United States
of America    11-Jan-2008    17-Feb-2009    INFOMANAGER, INC. RENTALMAN   
1218322    1218322    Australia    09-Jan-2008    09-Jan-2008    WYNNE SYSTEMS,
INC. RENTALMAN    1378517    TMA733,469    Canada    09-Jan-2008    28-Jan-2009
   WYNNE SYSTEMS, INC. RENTALMAN    6734289    6734289    European
Community    07-Mar-2008    06-Feb-2009    WYNNE SYSTEMS, INC. RENTALMAN   
1643710    1643710    India    21-Jan-2008    21-Jan-2008    WYNNE SYSTEMS, INC.
RENTALMAN    910017    N/A    Mexico    28-Jan-2010    N/A    WYNNE SYSTEMS,
INC. RENTALMAN    908405    1029375    Mexico    21-Jan-2008    07-Mar-2008   
WYNNE SYSTEMS, INC.

RENTALMAN

(STANDARD

CHARACTERS)

   77/314,490    3487698    United States
of America    26-Oct-2007    19-Aug-2008    WYNNE SYSTEMS, INC.

RENTALMAN (STANDARD

CHARACTERS)

   77/369,485    3480491    United States
of America    11-Jan-2008    05-Aug-2008    WYNNE SYSTEMS, INC.



--------------------------------------------------------------------------------

Trademark Name

   Application
Number    Registration
Number    Country Name    File Date    Registration
Date    Record Owner

IM DESIGN

   1,294,767    1,294,767    Australia    17-Apr-2009    17-Apr-2009   
WYNNE SYSTEMS, INC.

AXIOM

   85/231,517    N/A    United States
of America    01-Feb-2011    N/A    WYNNE SYSTEMS, INC.

Copyrights:

 

Copyright

  

Registration
Number/ Date

  

Date of Publication

  

Description

  

Owner

Wynne Systems rentalman: release 5.0.    TX0004894111 / 1998-08-13    6/1/1997
  

CD-ROM +

computer program

   Wynne Systems, Inc. Wynne Systems rentalman: release 10    TX 7-024-376 /
2009-06-23    2/6/2007    Computer program    Wynne Systems, Inc.